PER CURIAM.
Appellant was charged by information with grand larceny and found guilty after a trial by the court without jury. Appellant’s first point is that the state failed to prove grand larceny. The evidence proved the taking of two sheets of copper of a value of approximately $30.00 a sheet. The owner testified that he lost some 57 sheets over a period of time but there is no proof that appellant was the only person having access to the copper.
Appellant’s remaining point does not present reversible error. The fundamental error in the record is not cured by the failure to move for a new trial.
The judgment is amended to find the appellant guilty of petty larceny. The judgment is thereupon affirmed and the sentence vacated. The cause is remanded for a sentence upon the judgment as amended.
Remanded for sentence.